Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application and amendment filed on January 8, 2020.
Claims 1-18 have been amended.
Claims 19-54 have been canceled.
Claims 1-18 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on January 8, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 and 13 recite a “computer-implemented method” however the body of the claims does not identify which steps are computer-implemented, therefore the scope of the claims is unclear.
Claim 1 further recites providing a visibility control for the user to select a level of the user identification information, such level ranging from fully private to fully revealed, and selecting the user profiles from among at least one of the community of users in either environment, both environments and in the general public.
It is unclear how user profiles from the general public would be subject to a visibility control as the claim does not provide any recitation of profiles in the general public.  Presumably, only users of the social media platform would have profiles that would be subject to visibility controls.
Claim 13 includes employing access control utilized by the user to determine which individuals from at least one of the communities of users and the general public are granted access to collaborate with the user in one of none, one or all of the environments and the general public.
It is unclear what is meant by “granted access to collaborate with the user in one of none, one or all of the environments and the general public.”  It is not clear why access would be granted to collaborate in none of the environments.  It is also unclear what is meant by granting access to collaborate in the general public.  This appears to claim collaboration activities outside of the social media platform. 
Claims 5, 6, 11, 12, 17 and 18 recite “the user’s relevant association” and “the users relevant association”.  These terms lack proper antecedent basis.  Further, “the users relevant association” appears to be a typographical error.
Claims 2-6, 8-12 and 14-18 are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. 
The independent claims recite “Certain Methods of Organizing Human Activity”, specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The claims recite steps comprising the organization of a social media platform, including creating an account and obtaining profiles from a user.  Claim 1 recites providing a visibility control for the user to select a level of the user identification information, such level ranging from fully private to fully revealed, and selecting the user profiles from among at least one of the community of users in either environment, both environments and in the general public.  Claim 7 recites providing a meeting invite process for the user to create and send an invite from within one of the environments to at least one of other users in the communities of users and the general public.  Claim 13 includes employing access control utilized by the user to determine which individuals from at least one of the communities of users and the general public are granted access to collaborate with the user in one of none, one or all of the environments and the general public.  The claims all recite limitations drawn to creating rules for access to the social media platform.  
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of creating rules for access to the social media platform. The Examiner notes that none of the steps are claimed as being performed by a computer. Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of partitioning the platform; creating a user account and obtaining profile information are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2-6, 8-12 and 14-18 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further details regarding the meeting invitation (claims 2, 3, 8, 9, 14 and 15); the type of device used for accessing the platform (claims 4, 10 and 16) and the inclusion of additional content on the platform (claims 5, 6, 11, 12, 17 and 18) . Similar to the independent claims, the dependent claims generally “apply” the concept of creating rules for access to the social media platform. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 7 and 13.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1, 4, 7, 10, 13 and 16 are rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Shuman et al. (US Pub. No. 2013/0185285).
Claim 1:  Shuman discloses
A computer-implemented method for providing a multi- functional social media platform, comprising the steps of: partitioning the social media platform into a professional life environment and a personal life environment wherein each environment has a community of users collaborating in each environment; (Fig. 2A; [0033] Referring to FIG. 2A, for example, in an aspect, user A operating device 22 of FIG. 1 may be a user having a username of "John Smith" and a unique identifier 31, such as a phone number, e.g. "858-858-8585." Further, unique identifier 31 for user A or "John Smith" may be associated with plurality of profiles 18 (in FIG. 1, indicated as profiles 1-4, also referred to as profiles A1-A4), which in one aspect may include a friends and family profile 96, a corporate profile 98, and a basic profile 100. For example, friends and family profile 96 may include more personal information than corporate profile 98, which may include more business-related information.) 
creating a user account associated with the user in a social media platform, the user account used to manage by the user a professional life identity associated with the professional life environment and personal life identity associated with the personal life environment; (Fig. 2A; [0033] Referring to FIG. 2A, for example, in an aspect, user A operating device 22 of FIG. 1 may be a user having a username of "John Smith" and a unique identifier 31, such as a phone number, e.g. "858-858-8585." Further, unique identifier 31 for user A or "John Smith" may be associated with plurality of profiles 18 (in FIG. 1, indicated as profiles 1-4, also referred to as profiles A1-A4), which in one aspect may include a friends and family profile 96, a corporate profile 98, and a basic profile 100. For example, friends and family profile 96 may include more personal information than corporate profile 98, which may include more business-related information.)
obtaining from the user a professional life specific user profile for display in the professional life environment and a personal life specific user profile for display in the personal life environment and partitioned in the social media platform; and (Fig. 2A; [0033] Referring to FIG. 2A, for example, in an aspect, user A operating device 22 of FIG. 1 may be a user having a username of "John Smith" and a unique identifier 31, such as a phone number, e.g. "858-858-8585." Further, unique identifier 31 for user A or "John Smith" may be associated with plurality of profiles 18 (in FIG. 1, indicated as profiles 1-4, also referred to as profiles A1-A4), which in one aspect may include a friends and family profile 96, a corporate profile 98, and a basic profile 100. For example, friends and family profile 96 may include more personal information than corporate profile 98, which may include more business-related information.)
providing a visibility control for the user to select a level of the user identification information, such level ranging from fully private to fully revealed, and selecting the user profiles from among at least one of the community of users in either environment, both environments and in the general public. (Fig. 14; [0028] Further, in another aspect, the described apparatus and methods may enable different group participants to see either the same or different profiles of other participants based on the respective preferences of the other participants in the group communication session. For example, if participants A, B, C and D are in a group communication session (all of them having one or more profiles representing one or more personalities, e.g. A having profiles A1-A4, B having profiles B1-B3, C having profiles C1 and C2, and D having profile D1), then in one aspect participant C may be seeing a representation of users A, B and D based on profiles A4, B3, and D1, respectively, based on participant A, B, and D's preferences with respect to participant C. Also, in the same group communication session, participant B may have a different representation of one or more of the same participants, as participant B may be seeing a representation of user A, for example, based on profile A1 according to participant A's preference with respect to participant B. For instance, A may want participant B to see profile A1, whereas A may want participant C to see profile A4. In other words, each participant in a group communication session may separately identify a particular personality (e.g. based on a profile) to be presented to each other participant in the group communication session. Further, if a new participant is added to a group communication session in progress, then each existing participant, as well as the new member of the group communication session, can chose the respective profile to advertise to each other participant. Additionally, participants can also chose to switch advertised profiles while the group communication session is in progress. [0062] …User B may establish one or more rules related to sharing or not sharing profile information, as well as what profile information to share with whom. As such, these aspects will allow user C to find user B, but only see an appropriate profile of B, or if user B's rule does not allow user C to find user B at all, then the lookup will fail. Such control over sharing of profiles and profile information may be useful to maintain privacy and/or to control or reduce spam problems.)
Claim 7:  Shuman discloses
A computer-implemented method for providing a multi- functional social media platform, comprising the steps of: partitioning the social media platform into a professional life environment and a personal life environment wherein each environment has a community of users collaborating in each environment; (Fig. 2A; [0033] Referring to FIG. 2A, for example, in an aspect, user A operating device 22 of FIG. 1 may be a user having a username of "John Smith" and a unique identifier 31, such as a phone number, e.g. "858-858-8585." Further, unique identifier 31 for user A or "John Smith" may be associated with plurality of profiles 18 (in FIG. 1, indicated as profiles 1-4, also referred to as profiles A1-A4), which in one aspect may include a friends and family profile 96, a corporate profile 98, and a basic profile 100. For example, friends and family profile 96 may include more personal information than corporate profile 98, which may include more business-related information.) 
creating a user account associated with the user in a social media platform, the user account used to manage by the user a professional life identity associated with the professional life environment and personal life identity associated with the personal life environment; (Fig. 2A; [0033] Referring to FIG. 2A, for example, in an aspect, user A operating device 22 of FIG. 1 may be a user having a username of "John Smith" and a unique identifier 31, such as a phone number, e.g. "858-858-8585." Further, unique identifier 31 for user A or "John Smith" may be associated with plurality of profiles 18 (in FIG. 1, indicated as profiles 1-4, also referred to as profiles A1-A4), which in one aspect may include a friends and family profile 96, a corporate profile 98, and a basic profile 100. For example, friends and family profile 96 may include more personal information than corporate profile 98, which may include more business-related information.)
providing a meeting invite process for the user to create and send an invite from within one of the environments to at least one of other users in the communities of users and the general public ([0044] It should be noted that in the example of FIG. 3, user device 22 may be considered the communication session originator, while user devices 24, 26 and 28 may be targeted participants invited by the communication session originator to the group communication session. [0063] At 161, one of users 113 may initiate a group communication session, inviting the remainder of the users to participate. 
Claim 13:  Shuman discloses
A computer-implemented method for providing a multi- functional social media platform, comprising the steps of: partitioning the social media platform into a professional life environment and a personal life environment wherein each environment has a community of users collaborating in each environment; (Fig. 2A; [0033] Referring to FIG. 2A, for example, in an aspect, user A operating device 22 of FIG. 1 may be a user having a username of "John Smith" and a unique identifier 31, such as a phone number, e.g. "858-858-8585." Further, unique identifier 31 for user A or "John Smith" may be associated with plurality of profiles 18 (in FIG. 1, indicated as profiles 1-4, also referred to as profiles A1-A4), which in one aspect may include a friends and family profile 96, a corporate profile 98, and a basic profile 100. For example, friends and family profile 96 may include more personal information than corporate profile 98, which may include more business-related information.) 
creating a user account associated with the user in a social media platform, the user account used to manage by the user a professional life identity associated with the professional life environment and personal life identity associated with the personal life environment; (Fig. 2A; [0033] Referring to FIG. 2A, for example, in an aspect, user A operating device 22 of FIG. 1 may be a user having a username of "John Smith" and a unique identifier 31, such as a phone number, e.g. "858-858-8585." Further, unique identifier 31 for user A or "John Smith" may be associated with plurality of profiles 18 (in FIG. 1, indicated as profiles 1-4, also referred to as profiles A1-A4), which in one aspect may include a friends and family profile 96, a corporate profile 98, and a basic profile 100. For example, friends and family profile 96 may include more personal information than corporate profile 98, which may include more business-related information.)
obtaining from the user a professional life specific user profile for display in the professional life environment and a personal life specific user profile for display in the personal life environment and partitioned in the social media platform; and (Fig. 2A; [0033] Referring to FIG. 2A, for example, in an aspect, user A operating device 22 of FIG. 1 may be a user having a username of "John Smith" and a unique identifier 31, such as a phone number, e.g. "858-858-8585." Further, unique identifier 31 for user A or "John Smith" may be associated with plurality of profiles 18 (in FIG. 1, indicated as profiles 1-4, also referred to as profiles A1-A4), which in one aspect may include a friends and family profile 96, a corporate profile 98, and a basic profile 100. For example, friends and family profile 96 may include more personal information than corporate profile 98, which may include more business-related information.)
employing access control utilized by the user to determine which individuals from at least one of the communities of users and the general public are granted access to collaborate with the user in one of none, one or all of the environments and the general public. (Fig. 14; [0026]…Group communications may include any communication with multiple parties. For example, group communication sessions may include, but are not limited to, a group call, a game, a chat session, social networking communications, video calling, and instant messaging, among others. [0028] Further, in another aspect, the described apparatus and methods may enable different group participants to see either the same or different profiles of other participants based on the respective preferences of the other participants in the group communication session. For example, if participants A, B, C and D are in a group communication session (all of them having one or more profiles representing one or more personalities, e.g. A having profiles A1-A4, B having profiles B1-B3, C having profiles C1 and C2, and D having profile D1), then in one aspect participant C may be seeing a representation of users A, B and D based on profiles A4, B3, and D1, respectively, based on participant A, B, and D's preferences with respect to participant C. Also, in the same group communication session, participant B may have a different representation of one or more of the same participants, as participant B may be seeing a representation of user A, for example, based on profile A1 according to participant A's preference with respect to participant B. For instance, A may want participant B to see profile A1, whereas A may want participant C to see profile A4. In other words, each participant in a group communication session may separately identify a particular personality (e.g. based on a profile) to be presented to each other participant in the group communication session. Further, if a new participant is added to a group communication session in progress, then each existing participant, as well as the new member of the group communication session, can chose the respective profile to advertise to each other participant. Additionally, participants can also chose to switch advertised profiles while the group communication session is in progress. [0062] …User B may establish one or more rules related to sharing or not sharing profile information, as well as what profile information to share with whom. As such, these aspects will allow user C to find user B, but only see an appropriate profile of B, or if user B's rule does not allow user C to find user B at all, then the lookup will fail. Such control over sharing of profiles and profile information may be useful to maintain privacy and/or to control or reduce spam problems.) 
Claims 4, 10 and 16:  Shuman discloses employing a computing network access device configured with restricted functionality for accessing the social media platform, allowing a multitude of users to access the social media platform with the device and not permanently modify the device settings and programs. ([0032] Referring to FIG. 1, in one example, a system 10 of managing profile information in group communications includes a group communication server 12 having a profile manager 14 that maintains a profile database 16. Profile database 16 stores a plurality of different established profiles 18 for a single user account 20 corresponding to each of a plurality of user devices, such as devices 22, 24, 26 and 28, operable with system 10. It should be noted that the respective device users, e.g., User A, User B, User C, and User D, may each have a plurality of user devices. The user devices may include, but are not limited to, cellular telephones, tablets, laptop computers, personal computers, etc.; [0044]: login process (thus restricted functionality for access)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 6, 8, 11, 12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman in view of Khan et al. (US Pub. No. 2011/0238755).
Claims 2, 8 and 14:  Shuman does not disclose a meeting invite process that includes specific time and date.
Khan, however, discloses [0028] …the users in proximity to one another can decide whether they want to take the next step and arrange a face to face meeting. For example, the PSN 100 may inform user C that friend B and friend of friends E and G are nearby (because they are all at or near location n); inform user D that friend of friend F is nearby (because they are both at or near location o); and so on. These users can then exchange meeting requests to arrange face to face meetings, if they so desire. See also Fig. 3G and 3H (Time) Date is today.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included meeting specifics including time and date, as disclosed by Khan in the system disclosed by Shuman, for the motivation of providing a method of enabling a user to send a meeting request and the recipient to respond with an acceptance or not. (Khan; Fig. 3H).
Claims 5, 6, 11, 12, 17 and 18:  Shuman does not disclose presenting advertising or shopping content on the platform separated.
Khan, however, discloses at [0110] An object may include an object name, which is an identifier or name for the object. Because a name may not be unique to a specific object, objects may also or instead include a unique object identifier. Example object types include place, coupon, offer, advertisement, super coupon, resume, friend, picture, multimedia, trip, scavenger item, scavenger hunt, wedding registry, guide, attachment, task, micro-task, gifts, contact, picture album, marketplace item, classified advertisement, event, business card, or the like.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included advertisement and shopping content, as disclosed by Khan in the system disclosed by Shuman, for the motivation of providing a method of promoting e-commerce and to subsidize the cost of the platform.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman in view of Guggenheim (US Pub. No. 2014/0006069).
Claims 3, 9 and 15: Shuman does not disclose a room reservation.
Guggenheim, however, discloses including a room reservation system for booking a room in one or more locations (user makes reservations for hotels rooms corresponding to a geographic allocation; [0018], [0066]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Shuman to include a room reservation system for booking a room in one or more locations, as taught by Guggenheim, because doing so would make the system of Shuman able to share with family and/or friends through Facebook (a social media platform) that he/she purchased certain airline tickets or hotel rooms in order to encourage similar purchases by those family or friends (Guggenheim; [0065])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629